Citation Nr: 1525106	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), depression, and a mood disorder.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel










INTRODUCTION

The Veteran had active service from June 1995 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claim has since been transferred to the VA Muskogee Education Center.  The Veteran was notified of the March 2013 rating decision on April 1, 2013 and filed a notice of disagreement (NOD) on April 1, 2014.  A statement of the case (SOC) was provided on October 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2014.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's claim for bipolar disorder actually encompasses a greater claim for an acquired psychiatric disorder, as he has been provided with multiple psychiatric diagnoses throughout the record, to include depression, a mood disorder, as well as PTSD.  As such, the caption on the title page has been amended accordingly.

The Board notes that, in August 2014, the Veteran initially filed a motion requesting that the March 2013 rating decision be revised or reversed on the grounds of clear and unmistakable error (CUE).  Although that claim was subsequently adjudicated in a March 2014 rating decision by the RO, the Board finds that such action was premature due to the fact that finality had never attached to the March 2013 rating decision, as the CUE motion was filed within the one year appeal period for which the Veteran still had other alternative administrative means available to address any disagreements with that decision, as further evidenced by the fact of his current appeal.  The essence of a claim of CUE is a collateral attack on an otherwise final rating decision by a RO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  As such, the Veteran's current claim is actually afforded a lighter burden than that of CUE in accordance with his current appeal on the merits.  Accordingly, no further discussion of CUE shall ensue as it is rendered moot for the aforementioned reasons.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.

On the Veteran's November 2014 VA Form 9, he indicated that he desired a Board hearing via live videoconference.  A review of the record reflects that no such hearing has been scheduled or held.  Therefore, a remand is necessary to afford the Veteran such a hearing.  38 C.F.R. § 20.707 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing via live videoconference.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




